UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2009 Commission File Number 0-13823 FNB UNITED CORP. (Exact name of Registrant as specified in its Charter) North Carolina 56-1456589 (State of Incorporation) (I.R.S. Employer Identification No.) 150 South Fayetteville Street Asheboro, North Carolina (Address of principal executive offices) (Zip Code) (336) 626-8300 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one) Large accelerated filer o Accelerated filerx Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act) Yes o No T As of November 4, 2009 (the most recent practicable date), the Registrant had outstanding 11,426,413 shares of Common Stock. FNB United Corp. and Subsidiary Report on Form10-Q September 30, 2009 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1 Consolidated Financial Statements (Unaudited) Consolidated Balance Sheets September 30, 2009 and December 31, 2008 2 Consolidated Statements of Income (Loss) Three and Nine Months Ended September 30, 2009 and 2008 3 Consolidated Statements of Shareholders' Equity and Comprehensive Income (Loss) Nine Months Ended September 30, 2009 and 2008 4 Consolidated Statements of Cash Flows Nine Months Ended September 30, 2009 and 2008 5 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3 Quantitative and Qualitative Disclosures about Market Risk 33 Item 4 Controls and Procedures 34 PART II. OTHER INFORMATION Item 1 Legal Proceedings 35 Item 1A Risk Factors 35 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3 Defaults Upon Senior Securities 35 Item 4 Submission of Matters to a Vote of Security Holders 35 Item 5 Other Information 35 Item 6 Signatures 35 Exhibits 36 FORWARD LOOKING STATEMENTS Some of our statements contained in this quarterly report on Form 10-Q, including matters discussed under the caption “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” that are not historical facts are “forward-looking statements” that are based upon our current expectations and projections about future events and our future financial performance. Forward-looking statements are not guarantees of performance or results. They often contain words like “may,” “plan,” “contemplate,” “anticipate,” “believe,” “intend,” “continue,” “expect,” “project,” “predict,” “estimate,” “could,” “should,” “would,” “will,” and similar expressions. These forward-looking statements involve risks and uncertainties and are based on our beliefs and assumptions, and on the information available to us at the time that these disclosures were prepared. Factors that may cause actual results to differ materially from those contemplated by such forward-looking statements include, among others, the following: the effects of future economic conditions, including inflation or a decrease in residential housing values; governmental monetary and fiscal policies, as well as legislative and regulatory changes; our ability to maintain required capital levels and adequate sources of funding and liquidity; the risks of changes in interest rates; changes in the level and composition of deposits, loan demand and the values of loan collateral, securities and interest sensitive assets and liabilities; credit risks; the effects of competition from other commercial banks, thrifts, mortgage banking firms, consumer finance companies, credit unions, insurance companies, money market and other mutual funds and other financial institutions operating in our market area and elsewhere, including institutions operating regionally, nationally and internationally, together with competitors offering banking products and services by mail, telephone and the Internet; our ability to receive dividends from our subsidiary; the effects of critical accounting policies and judgments; fluctuations in our stock price; the effect of any mergers, acquisitions or other transactions to which we or our subsidiary may from time to time be a party; and the failure of assumptions underlying the establishment of our allowance for loan losses. All forward-looking statements speak only as of the date on which such statements are made and FNB United Corp. undertakes no obligation to update any statement to reflect events or circumstances after the date on which such statement is made or to reflect the occurrence of unanticipated events. 1 Table of Contents PART I.FINANCIAL INFORMATION Item 1. Financial Statements FNB United Corp. and Subsidiary Consolidated Balance Sheets (unaudited) (dollars in thousands, except share and per share data) September 30, December 31, Assets Cash and due from banks $ $ Interest-bearing bank balances Federal funds sold Investment securities: Available-for-sale, at estimated fair value (amortized cost of $254,466 in 2009 and $206,072 in 2008) Held-to-maturity (estimated fair value of $93,266 in 2009 and $27,580 in 2008) Loans held for sale Loans held for investment Less:Allowance for loan losses ) ) Net loans held for investment Premises and equipment, net Goodwill - Core deposit premiums Other assets Total Assets $ $ Liabilities Deposits: Noninterest-bearing demand deposits $ $ Interest-bearing deposits: Demand, savings and money market deposits Time deposits of $100,000 or more Other time deposits Total deposits Retail repurchase agreements Federal Home Loan Bank advances Federal funds purchased Subordinated debt Junior subordinated debentures Other liabilities Total Liabilities Shareholders' Equity Preferred stock, $10.00 par value; authorized 200,000 shares, 51,500 shares issued and outstanding at $1,000 stated value - Common stock warrant - Common stock, $2.50 par value; authorized 50,000,000 shares, issued 11,426,413 shares in 2009 and 11,428,003 shares in 2008 Surplus Retained earnings (accumulated deficit) ) Accumulated other comprehensive income (loss) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ See accompanying notes to consolidated financial statements. 2 Table of Contents FNB United Corp. and Subsidiary Consolidated Statements of Income (Loss) (unaudited) (dollars in thousands, except share and per share data) Three Months Ended September 30, Nine Months Ended September 30, Interest Income Interest and fees on loans $ Interest and dividends on investment securities: Taxable income Non-taxable income Other interest income Total interest income Interest Expense Deposits Retail repurchase agreements 30 97 Federal Home Loan Bank advances Federal funds purchased 56 Other borrowed funds Total interest expense Net Interest Income before Provision for Loan Losses Provision for loan losses Net Interest (Loss)/Income after Provision for Loan Losses ) Noninterest Income Service charges on deposit accounts Mortgage loan income Cardholder and merchant services income Trust and investment services Bank owned life insurance Other service charges, commissions and fees Securities gains, net - 6 Total other-than-temporary impairment loss ) - ) - Portion of loss recognized in other comprehensive income - Net impairment loss recognized in earnings ) - ) - Other income Total noninterest income Noninterest Expense Personnel expense Net occupancy expense Furniture, equipment, and data processing expense Professional fees Stationery, printing and supplies Advertising and marketing Goodwill impairment - FDIC insurance Other expense Total noninterest expense (Loss)/income before income taxes ) ) ) Income taxes (benefit)/expense ) ) ) Net (Loss)/Income ) ) ) Preferred stock dividends ) - ) - Net (Loss)/Income to Common Shareholders $ ) $ ) $ ) $ Net (loss)/income per common share: Basic $ ) $ ) $ ) $ Diluted $ ) $ ) $ ) $ Weighted average number of common shares outstanding: Basic Diluted See accompanying notes to consolidated financial statements. 3 Table of Contents FNB United Corp. and Subsidiary Consolidated Statements of Shareholders’ Equity and Comprehensive Income (Loss) (unaudited)
